Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note: The amendment of July 5th 2020 has been considered.
Claims 2, 7-9, 15 and 23-24 are cancelled.
Claims 1, 3-6, 10-14, 16-22 and 25 are pending and allowed in the current application (see discussion, below).

Election/Restrictions
Claims 1, 3-6, 10-14, 16-22 and 25 are allowable. Claims 13, 14, 16 and 21-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the organometallic complex, a method of preparing a powder comprising the organometallic complex and a method of administering the powder comprising the organometallic complex to animals as set forth in the Office action mailed on October 18th 2017, is hereby withdrawn and claims 13, 14, 16 and 21-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1, 3-6, 10-14, 16-22 and 25 are allowable.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Ashmead (US 6,458,981), discloses bioavailable metals to be consumed by an animal, that are chelated with amino acids (i.e., organometallic complexes), where the chelates are formed by chelating multiple metal sulfates (e.g., zinc sulfate, copper sulfate, iron sulfate and manganese sulfate)  with one or more amino acids (e.g., glycine, methionine, lysine, hydroxyl proline, etc.), wherein hydroxyl analogs of the amino acids maybe present in the complex, the complex is essentially free of interfering ions (i.e., sulfate ions), and the amino acid ligands and metals have a molar ratio of 1 to 1 (see Ashmead abstract; column 4, line 47-62 ;column 5, lines 12-54; from column 6, line 12 to column 7, line 42; column 8, lines 11-30). However, Ashmead fails to disclose the molecular structure/configuration recited in claim 1 and the bonding scheme recited in claims 3, 6 and 17-20. Moreover, Ashmead discloses the complex is essentially free of interfering ions (i.e., sulfate ions), as most of the sulfate ligands are reacted with calcium and are removed (see Ashmead column 3, line 66 to column 4, line 3. Similarly, Rummel (US 2,877,253) discloses of forming a ferrous sulfate-Glycine complex where Ferrous sulfate is combined with glycine in a molar ratio 
	Moreover, claims 13, 14, 16 and 21-22 drawn to a method of preparing a powder comprising the organometallic complex and a method of administering the powder comprising the organometallic complex to animals, are rejoined and examined. In view of the fact claims 1, 3-6, 10-12, 17-20 and 25 are allowed, rejoined claims 13, 14, 16 and 21-22, drawn to a method of preparing a powder comprising the organometallic complex and a method of administering the powder comprising the organometallic complex to animals, are also allowed.
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792